Citation Nr: 0409130	
Decision Date: 04/08/04    Archive Date: 04/16/04

DOCKET NO.  02-03 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from September 1963 to 
September 1967.  He died in April 1998.  The claimant (also 
referred to as "appellant") is his widow. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in October 
2000 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Reno, Nevada, which denied the benefits sought 
on appeal.  The appellant entered notice of disagreement with 
this decision in November 2000; the RO issued a statement of 
the case in January 2002; and the appellant entered a 
substantive appeal, on a VA Form 9, which was received in 
March 2002.  The RO issued a supplemental statement of the 
case in May 2002.  This appeal is REMANDED to the RO via the 
Appeals Management Center in Washington, DC. 


REMAND

Following a review of the record, the Board finds that the RO 
must ensure compliance with the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5102, 5103, 
5103A, 5107 (West 2002)), to include an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence necessary to substantiate a claim for VA benefits 
and which evidence, if any, the appellant is expected to 
obtain and submit, and which evidence will be obtained by VA.  
See 38 U.S.C.A. § 5103(a) and (b) (West 2002).  Also see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
this case, the initial October 2000 RO decision was made 
prior to November 9, 2000, the date the VCAA was enacted; 
however, subsequent to enactment of the VCAA, the RO has not 
provided the appellant with the required notice under the 
VCAA or the law and regulations codifying and implementing 
it.  To ensure compliance with procedural due process of law, 
to include the notice provisions of the VCAA, the issues on 
appeal must be remanded to the RO.  38 C.F.R. § 19.9 (2003).

The Board also notes that, in April 2003, the Board requested 
an independent medical opinion (IME) on the question of the 
etiology and onset of the veteran's nicotine dependence.  
That opinion was received into the record in April 2003.  
Since this case must be remanded to comply with the VCAA, 
upon readjudication of the appealed claims, the RO should 
consider this IME opinion. 

Accordingly, to ensure full compliance with due process 
requirements, this case is REMANDED for the following:

1.	The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied with regard to the issues of 
entitlement to service connection for 
the cause of the veteran's death and 
entitlement to DIC under the 
provisions of 38 U.S.C.A. § 1318.  See 
also 38 C.F.R. § 3.159 (2003).  The 
RO's attention is directed to 
Quartuccio v. Principi, 16 Vet. App. 
183 (2002) pertaining to the amended 
version of 38 U.S.C.A. § 5103(a), 
which requires that the Secretary 
identify for the appellant which 
evidence VA will obtain and which 
evidence the appellant is expected to 
present.  The RO should provide the 
appellant written notification 
specific to her claim of the impact of 
the notification requirements on the 
claim.  The appellant should further 
be requested to submit all evidence in 
her possession that pertains to her 
claims of entitlement to service 
connection for the cause of the 
veteran's death and entitlement to DIC 
under the provisions of 38 U.S.C.A. 
§ 1318. 

2.	The RO should readjudicate the issues 
of entitlement to service connection 
for the cause of the veteran's death 
and entitlement to DIC under the 
provisions of 38 U.S.C.A. § 1318.  The 
RO should review and consider all 
evidence added to the record since the 
issuance of the last supplemental 
statement of the case in May 2002, 
including the IME received in April 
2003.  If any benefit sought on appeal 
is not granted, the appellant and her 
representative should be provided with 
a supplemental statement of the case, 
and should be afforded an opportunity 
to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  



In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



